STAKELY, Justice.
The appellee, the City of Bessemer, has made a motion here, which is sworn to, showing that the sentence of the petitioner as imposed by the Recorder of the City of Bessemer has been served and the petitioner has been released from and is no longer in custody of the City of Bessemer and that the petition presents a question which is moot. Accordingly the City of Bessemer moves to dismiss the petition for writ of certiorari in this cause. Under the circumstances the petition for certiorari is hereby dismissed.
Petition dismissed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.